  Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 1 of 21 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


PUSH DATA LLC

                         Plaintiff,                Civil Action No. _4:20-cv-
                                                   785_____________
       v.

INTER-CONTINENTAL HOTELS
GROUP, INC.                                        JURY TRIAL DEMANDED

                         Defendant.


                         COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Push Data, LLC (“Push Data” or “Plaintiff”), for its Complaint against

Defendant Inter-Continental Hotels Group, Inc., (referred to herein as “IHG” or “Defendant”),

alleges the following:

                                      NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                          THE PARTIES

       2.      Plaintiff Push Data is a limited liability company organized under the laws of the

Delaware with a place of business at 717 North Union Street, Wilmington, DE 19805.

       3.      Upon information and belief, IHG is a corporation organized under the laws of the

Delaware with a place of business at 500 I-20, Marshall, TX 75672. Upon information and

belief, IHG sells, offers to sell, and/or uses products and services throughout the United States,

including in this judicial district, and introduces infringing products and services into the stream




                                                                                        Page 1 of 21
  Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 2 of 21 PageID #: 2




of commerce knowing that they would be sold and/or used in this judicial district and elsewhere

in the United States.

                                  JURISDICTION AND VENUE

       4.        This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

       5.        This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       6.        Venue is proper in this judicial district under 28 U.S.C. § 1400(b).

       7.        This Court has personal jurisdiction over IHG, because Defendant has sufficient

minimum contacts within the State of Texas and this District, pursuant to due process and/or the

State of Texas Long Arm Statute, Tex. Civ. Prac. & Rem. Code § 17.042 because Defendant

purposefully availed itself of the privileges of conducting business in the State of Texas and in

this District, because Defendant regularly conducts and solicits business within the State of

Texas and within this District, and because Plaintiff’s causes of action arise directly from

Defendant’s business contacts and other activities in the State of Texas and this District. Venue

is also proper in this district because IHG has a regular and established place of business in this

district. For instance, IHG has restaurants in this judicial district. For example, IHG has a

restaurant located at 500 I-20, Marshall, TX 75672. (See, e.g.,

https://www.ihg.com/holidayinnexpress/hotels/us/en/marshall/mshtx/hoteldetail last accessed

Oct. 9, 2020.)

                                          BACKGROUND

       The Invention

       8.        Eric Morgan Dowling, Duncan Leo MacFarlane and Mark Nicholas Anastasi are

the inventors of U.S. Patent Nos. 7,058,395 (“the ’395 patent”), 7,292,844 (“the ’844 patent”),

7,212,811 (“the ’811 patent”), and 6,983,139 (“the ’139 patent”). Each stems from an initial

                                                                                        Page 2 of 21
  Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 3 of 21 PageID #: 3




patent application, serial number 09/195,171, filed on November 17, 1998. A true and correct

copy of the ’395 patent is attached as Exhibit A. A true and correct copy of the ’844 patent is

attached as Exhibit B. A true and correct copy of the ’811 patent is attached as Exhibit C. A

true and correct copy of the ’139 patent is attached as Exhibit D.

          9.    The ’395 patent, the ’844 patent, the ’811 patent, and the ’139 patent resulted

from the pioneering efforts of Dr. Dowling, Dr. MacFarlane and Mr. Anastasi (“the Inventors”),

in the areas of wireless Internet services, wireless push notifications, geo-location based services,

targeted data dissemination to wireless mobile units, and quickly-resumed wireless

communication sessions. These efforts resulted in the development of geographical web

browser, methods, apparatus, and systems.

          10.   Each of the ’395 patent, the ’844 patent, the ’811 patent, and the ’139 patent have

the same figures and the same substantive written description, but column and line number

citations may differ slightly due to patent office clerical data. Hence in this background section,

citations to the figures and specifications of the patents will be made with reference to the ’395

patent.

          11.   Figure 1 of the ’395 patent shows an exemplary overview. In this example,

mobile unit 105 is connected to both a first network connection 112, e.g. a cellular data network,

and a second network connection 113, e.g. a WiFi type network coupled through the Internet.

The ’395 patent describes that a local broadcast domain entity is, for example, a low power

wireless local area network that can be connected to the cellular system or directly to the Internet

113, like a modern-day WiFi access point. (See Ex. A at 7:10-14.) The exemplary mobile unit

also includes a GPS receiver in communication with at least one GPS satellite 155. The ’395

patent teaches that the exemplary mobile unit 105 shown in Figure 1 need not be vehicle



                                                                                        Page 3 of 21
  Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 4 of 21 PageID #: 4




mounted but can be implemented as a handheld unit. (See Ex. A at 7:44-45, and 18:18-20.) That

is, the architecture of Figure 1 is what has now been ubiquitously adopted in modern wireless

systems via smartphone and tablet technologies.

       12.     Each of the ’395 patent, the ’844 patent, the ’811 patent, and the ’139 patent

incorporate by reference co-pending application 09/167,698, filed October 7, 1998, which issued

as U.S. Patent No. 6,574,239 (“the ’239 patent”, attached as Exhibit J). For example, the ’395

patent incorporates the ’239 patent by reference at 2:7-10. The inventors of the ’239 patent are

Eric Morgan Dowling and Mark Nicholas Anastasi, two of the Inventors on the patents in suit

here. Accordingly, certain concepts of the 09/167,698 application are specifically disclosed to be

used in combination with the inventions of the ’395 patent, the ’844 patent, the ’811 patent, and

the ’139 patent. Many of the claimed inventions in the ’395 patent, the ’844 patent, the ’811

patent, and the ’139 patent are bolstered by the incorporated-by-reference material.

       13.     Certain exemplary disclosures in the ’395 patent, the ’844 patent, the ’811 patent,

and the ‘139 patent make reference to blocks that refer to the incorporated-herein-by-reference

disclosure of the ’239 patent. The ’239 patent explains that the mobile unit 105 corresponds to

the remote unit 100 of Figure 1 and Figure 2 of the ’239 patent disclosure. (See Ex. J at 2:21-

29.) In Figure 1 of the ’395 patent, the blocks labeled Virtual Session Server 120, Application

Program 130, Communications Server 135, and Network Server 125 are disclosed as being

various server-side blocks of Figure 2 of the ’239 patent disclosure. (See Ex. A at 6:31-61.)

Portions of the ’239 patent written description that relate to push are set forth at 22:34-37 and

22:50-54 of the ’239 patent. (See also Ex. J at 23:14-32 and 24:31-34.) Embodiments involving

virtual sessions with suspend/resume capabilities and push-specific aspects rely on the

incorporated-herein-by-reference co-pending patent application that eventually was patented as



                                                                                        Page 4 of 21
  Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 5 of 21 PageID #: 5




the ’239 patent. These include an application identifying field, virtual sessions, and certain

aspects of the outbound push services. As shown in exemplary Figure 1 of the ’395 patent, the

Virtual Sessions Server 120 and the Communications Server 135 can act as a push server that is

capable of sending push notifications over the cellular network’s data channel 112 or via a WiFi

access point 113, 150. (See also Ex. J at Figures 2, 6-8.)

        14.       Certain inventive concepts developed by the Inventors involved technologies that

could allow wireless push messages to be sent to one of a plurality of installed Apps (application

programs) loaded into a user’s mobile device like a smartphone or a tablet computer. Push

messages would preferably be sent over virtual sessions which had stored session parameters,

such as what is now implemented in modern day TLS (Transport Layer Security) sessions right

below the application layer. An application-specific identifier would allow the push message to

be routed to a specific corresponding client-side application program (App). The mobile unit

would be constructed with two air interfaces, one to a data service supplied by a cellular

communications network, and another to a local broadcast domain entity such as a WiFi access

point. At different times wireless push messages could be received via one or the other of these

air interfaces.

        15.       Certain inventive concepts involved pushing a message to an App loaded into the

mobile unit 105. In response to the push message, a corresponding virtual session such as a TLS

session can be reactivated between an App and the application server. Depending on the claimed

embodiment, this TLS session reactivation can be done automatically or in response making a

user selection of a graphical user interface object that is made available to the user by the mobile

unit 105 in response to the received push message.




                                                                                       Page 5 of 21
  Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 6 of 21 PageID #: 6




       16.     The Inventors contemplated that the pushed information could include application

content or could instead include an address or reference to server-side content. (See Ex. A at

4:25-42, 10: 56-63, 22:50-54, and in Figure 3.) This provided a way to send a push notification

with address related information in it, so that the App receiving the push notification could later

request further content to be downloaded from the application server using the address

information supplied in the push notification message.

       17.     The citations given in the above paragraph, among others, also teach the concept

of sending a push notification to a corresponding App that could then automatically download

further content related to the push notification from the application server, without the need for

the address to be specifically embedded into the push notification. This allows Apps to

automatically perform client-server sync operations in response to a push notification message.

In modern day systems, this corresponds, for example, to the Android data message type of push

notification message. The inventors specifically contemplated embodiments that involve using

both the cellular and the WiFi connections at different times to support the same wireless push

service. For example, the initial configuration part can be performed using the cellular air

interface. Later, the actual push can come in over the WiFi air interface. The mobile unit can

roam back and forth between the cellular-data and WiFi air interfaces at will and the push service

can still operate. Automated processing such as background application refresh operations can

be performed in response to the push message.

       18.     The inventors conceived that it would be advantageous to send a push message

having an application identifying field, so that the user’s handset could determine to which one

of a plurality of installed applications the push message should be directed. (See Ex. J at Figures

2, 6-8 and the written descriptions thereof to include the written description of the alternative



                                                                                        Page 6 of 21
  Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 7 of 21 PageID #: 7




embodiments.) As disclosed in the ’395 patent, for example at Figures 3-5b and the related

written descriptions, among other places, the push message can optionally cause a user-selectable

user interface object to be made available to the user. (See Ex. A at 13:35-19:12.) Upon user

selection, the further content can be downloaded either from address-related information

supplied in the push message or by triggering a client-server sync type operation. (Id.) The data

content of the push message can be used to automatically determine what actions to take at the

Mobile Unit 105. (see Ex. A at 13:35-19:12 and 22:50-54.)

       19.     While developing their invention, the inventors contemplated that user interest

information would also be advantageously used with mobile wireless push services. For

example, an application server can receive from some unspecified source information about the

user’s interests. In some embodiments the user can identify the categories of interest directly

through the client-side application to the server-side application. In this example or others, the

wireless push notification can then be sent to the corresponding user’s mobile unit conditioned

on the user’s interests, as indicated by data structures maintained at the application server or

coupled to the application server.

       20.     The Inventors also developed methods for geo-location sensitive push

notifications. The Inventors conceived that the GPS function could be built into the handset, and

also that the handset could have a local broadcast domain connection, such as to a WiFi access

point. Depending on the embodiment, the user’s mobile unit’s location can be ascertained from

the GPS information sent from the mobile unit, or it can be ascertained from stored information

that correlates the WiFi access point to a geo-location where the WiFi access point is physically

located. For example, a given restaurant or store location can be recognized by a user device

connecting through that location’s public WiFi channel. Efficient location-based wireless push



                                                                                        Page 7 of 21
  Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 8 of 21 PageID #: 8




services can use user-interest information plus the current location of the mobile unit to decide

what kinds of push content the user would most likely be interested receiving at a particular

moment. This provides geographical web browser-like functionality using push services and

different types of Apps.

       21.     The Inventors also contemplated that certain applications might use a wireless

client-server communications link to perform geographical web browser type operations. In this

case the client informs the server of, for example, a user interest. The user interest can then act

like a search request. As the mobile unit moves around, its GPS coordinates are periodically

uploaded, or the physical locations of the access point to which the mobile unit is connected can

be ascertained. If the mobile unit comes within the geographical vicinity of a point of presence

that meets the user interest request, the wireless client-server session can be resumed from an

inactive state to an active state and the server response can be sent to the mobile unit over this

wireless client-server connection, which may be a virtual session that is resumed from an

inactive state to an active state. For example, if a user sets his or her interest to hotels and drives

around, graphical user interface would automatically update and show the nearby hotels. This

embodiment that can be used in certain location-based type client-server Apps.

       Advantage Over the Prior Art

       22.     At the time the Inventors were developing and patenting their inventions, wireless

Internet-enabled devices and services were in their infancy. Internet access to wireless devices

was not in mainstream use. Basic wireless browser and push functions were available in some of

the earliest internet-enabled handhelds, but nothing near what is in common use today. Today’s

wireless devices often include a large plurality of Apps, and each separate App has its own push

notification channel, and the push messages can be sent over both the cellular data and the WiFi



                                                                                          Page 8 of 21
  Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 9 of 21 PageID #: 9




channels. Wireless Apps were not available to provide effective user-interest and geographical

web browsing functions. Push services were not yet available that allowed similar functionality

as the geographical web browser. The concept of separate Apps with dedicated push channels to

each App as regulated by a packet filter and an application-specific-ID field in the push packet

header was not yet available.

          23.   The patented inventions disclosed in the ’395 patent, the ’844 patent, the ’811

patent, and the ’139 patent, provide many advantages over the prior art, and in particular improve

the operations of communications between client-side wireless mobile units and remote servers.

One advantage of the patented inventions is providing systems and methods to enable separate

Apps in the user mobile unit to stay separately connected to their respective corresponding

application server via a separate push channel for that App. Each separate push channel can be

implemented in such a way that there is no need to continuously remain connected, because each

such channel can preferably maintain security parameters and also be deactivated and reactivated

with an abbreviated security handshake procedure. (See, e.g., Ex. J at 3:37-40 and 23:14 -

24:34.)

          24.   Certain embodiments of the patented invention also contemplated that the push

operations would often occur over a low-power local area network channel like a local WiFi

channel. While such functionality is common today, the earliest mobile units in their infancy at

the time with web browser functionality only used cellular channels like SMS and wireless

HTTP. The prior art did not contemplate push services that would allow wireless Internet data-

channel roaming between a data access channel provided by the cellular service operator

network and a data access channel provided by a wireless access point such as a WiFi access

point. The present invention contemplates that some of the inventive methods can be used with



                                                                                      Page 9 of 21
 Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 10 of 21 PageID #: 10




user wireless mobile devices that provide both cellular data connectivity and WiFi data

connectivity and roam between the two access types. For example, the wireless mobile unit can

configure the push notification service for a given App using a cellular Internet channel and later

respond to a push message for that App that came in over the WiFi channel. In a claimed

embodiment, in response to the push, the App will perform automated background application

refresh type operations.

        25.     Certain embodiments of the present invention provide specific location-based

types of push services that were not available in the prior art. For example, a user interest

indication can be provided to the server-side application from either the mobile unit of a third

party or can otherwise be inferred by the server based on user actions. In such cases, the mobile

unit’s GPS coordinates or the mobile unit’s data access connection point can be ascertained and

converted to a geographical location associated with the data access point to which the mobile

unit is presently connected. The server-side application can thus keep track of the mobile unit’s

present location. Push events can be triggered when the mobile unit becomes in a local area

where a point of presence is available related to the user interest. At such time the push

notification is sent to the mobile unit.

        26.     Because of these significant advantages that can be achieved through the use of

the patented invention, the ’395 patent, the ’844 patent, the ’811 patent, and the ’139 patent

present significant commercial value for companies like IHG. Indeed, while such technology did

not exist prior to the invention, since the issuance of the ’395 patent, the ’844 patent, the ’811

patent, and the ’139 patent, many technologies related to location-based types of push services

have emerged, utilizing features claimed in the ’395 patent, the ’844 patent, the ’811 patent, and

the ’139 patent.



                                                                                       Page 10 of 21
 Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 11 of 21 PageID #: 11




                COUNT I – INFRINGEMENT OF U.S. PATENT NO. 7,058,395

       27.      The allegations set forth in the foregoing paragraphs 1 through 26 are

incorporated into this First Claim for Relief.

       28.      On June 6, 2006, the ’395 patent was duly and legally issued by the United States

Patent and Trademark Office under the title “GEOGRAPHICAL WEB BROWSER,

METHODS, APPARATUS AND SYSTEMS.”

       29.      Push Data is the assignee and owner of the right, title and interest in and to the

’395 patent, including the right to assert all causes of action arising under said patent and the

right to any remedies for infringement of it.

       30.      As set forth above, the inventions of the ’395 patent resolve technical problems

related to client-server computing architecture.

       31.      The claims of the ’395 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ’395 patent recite one or more inventive concepts that are

rooted in computerized client-server computing communication technology, and overcome

problems specifically arising in the realm of computerized client-server computing architecture

technologies.

       32.      As set forth above, the claims of the ’395 patent recite an invention that is not

merely the routine or conventional use of computers. Instead, the invention makes use of

specific client-server computer architecture functionalities. The ’395 patent claims thus specify

how computing devices and remote servers are manipulated to yield a desired result.

       33.      The technology claimed in the ’395 patent does not preempt all ways of using

client-server computing architectures or the use of all communication session technologies, or

any other well-known or prior art technology.
                                                                                       Page 11 of 21
 Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 12 of 21 PageID #: 12




       34.     Each claim of the ’395 patent recites a combination of elements sufficient to

ensure that the claim in practice amounts to significantly more than a patent on an ineligible

concept.

       35.     Upon information and belief, IHG directly infringed one or more claims of the

’395 patent by selling, offering to sell, making, using, and/or providing and causing to be used

products, specifically one or more mobile device applications, which by way of example include

the IHG Mobile App. See https://www.ihg.com/content/us/en/support/mobile (the “Accused

Instrumentalities”). Upon information and belief, the exemplary versions herein and previous

versions of the Accused Instrumentalities distributed prior to expiration of the patents-in-suit

operated materially in the same manner.

       36.     Upon information and belief, at relevant times the Accused Instrumentalities

performed a method in which a remote server receives a first request from a handheld or mobile

device, the remote server responds that there is content available related to the request, the

remote server receives a second request from the handheld device, which is automatically

generated by the handheld device, and, lastly, the server then couples the available content

related to the first request to the handheld or mobile device. Upon information and belief this

method is performed in an environment in which there at least two wireless packet network

access stations, such as, for a non-limiting example, a cellular and WiFi network.

       37.     Exemplary infringement analysis showing infringement of at least claims 1, 4,

and 22 of the ’395 patent is set forth in Exhibit E. This infringement analysis is necessarily

preliminary, as it is provided in advance of any discovery provided by IHG with respect to the

’395 patent. Push Data reserves all rights to amend, supplement and modify this preliminary

infringement analysis. Nothing in the attached chart should be construed as any express or



                                                                                       Page 12 of 21
 Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 13 of 21 PageID #: 13




implied contention or admission regarding the construction of any term or phrase of the claims of

the ’395 patent.

       38.      The Accused Instrumentality infringed claims 1, 25, 32, 37 and 46 of the ’395

patent during the pendency of the ’395 patent.

       39.      On information and belief, since IHG had knowledge of the ’395 patent, IHG’s

infringement has been willful.

       40.      Push Data has been harmed by the IHG’s infringing activities.

                COUNT II – INFRINGEMENT OF U.S. PATENT NO. 7,292,844

       41.      The allegations set forth in the foregoing paragraphs 1 through 39 are

incorporated into this First Claim for Relief.

       42.      On November 6, 2007, the ’844 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “GEOGRAPHICAL WEB BROWSER,

METHODS, APPARATUS AND SYSTEMS.”

       43.      Push Data is the assignee and owner of the right, title and interest in and to the

’844 patent, including the right to assert all causes of action arising under said patent and the

right to any remedies for infringement of it.

       44.      As set forth above, the inventions of the ’844 patent resolve technical problems

related to client-server computing architecture.

       45.      The claims of the ’844 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ’844 patent recite one or more inventive concepts that are

rooted in computerized client-server computing communication technology, and overcome

problems specifically arising in the realm of computerized client-server computing architecture

technologies.
                                                                                       Page 13 of 21
 Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 14 of 21 PageID #: 14




       46.     As set forth above, the claims of the ’844 patent recite an invention that is not

merely the routine or conventional use of computers. Instead, the invention makes use of

specific client-server computer architecture functionalities. The ’844 patent claims thus specify

how computing devices and remote servers are manipulated to yield a desired result.

       47.     The technology claimed in the ’844 patent does not preempt all ways of using

client-server computing architectures or the use of all communication session technologies, or

any other well-known or prior art technology.

       48.     Each claim of the ’844 patent recites a combination of elements sufficient to

ensure that the claim in practice amounts to significantly more than a patent on an ineligible

concept.

       49.     Upon information and belief, IHG directly infringed one or more claims of the

’844 patent by selling, offering to sell, making, using, and/or providing and causing to be used

products, specifically one or more mobile device applications, which by way of example include

the IHG Mobile App. See IHGhttps://www.ihg.com/content/us/en/support/mobile (the “Accused

Instrumentalities”). Upon information and belief, the exemplary versions herein and previous

versions of the Accused Instrumentalities distributed prior to expiration of the patents-in-suit

operated materially in the same manner.

       50.     Upon information and belief, the Accused Instrumentalities at relevant times

performed a method in which a remote server receives a first request from a handheld or mobile

device, the remote server responds that there is content available related to the request, the

remote server receives a second request from the handheld device, which is automatically

generated by the handheld device, and, lastly, the server then couples the available content

related to the first request to the handheld or mobile device. Upon information and belief this



                                                                                       Page 14 of 21
 Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 15 of 21 PageID #: 15




method is performed in an environment in which there at least two wireless packet network

access stations, such as, for a non-limiting example, a cellular and WiFi network.

       51.     Exemplary infringement analysis showing infringement of at least claims 1, 25,

32, 37 and 46 of the ’844 patent is set forth in Exhibit F. This infringement analysis is

necessarily preliminary, as it is provided in advance of any discovery provided by IHG with

respect to the ’844 patent. Push Data reserves all rights to amend, supplement and modify this

preliminary infringement analysis. Nothing in the attached chart should be construed as any

express or implied contention or admission regarding the construction of any term or phrase of

the claims of the ’844 patent.

       52.     The Accused Instrumentality infringed claims 1, 25, 32, 37 and 46 of the ’844

patent during the pendency of the ’844 patent.

       53.     On information and belief, since IHG had knowledge of the ’844 patent, IHG’s

infringement has been willful.

       54.     Push Data has been harmed by the IHG’s infringing activities.

              COUNT III – INFRINGEMENT OF U.S. PATENT NO. 7,212,811

       55.     The allegations set forth in the foregoing paragraphs 1 through 54 are

incorporated into this First Claim for Relief.

       56.     On May 1, 2007, the ’811 patent was duly and legally issued by the United States

Patent and Trademark Office under the title “GEOGRAPHICAL WEB BROWSER,

METHODS, APPARATUS AND SYSTEMS.”

       57.     Push Data is the assignee and owner of the right, title and interest in and to the

’811 patent, including the right to assert all causes of action arising under said patent and the

right to any remedies for infringement of it.



                                                                                       Page 15 of 21
 Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 16 of 21 PageID #: 16




       58.      As set forth above, the inventions of the ’811 patent resolve technical problems

related to client-server computing architecture.

       59.      The claims of the ’811 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ’811 patent recite one or more inventive concepts that are

rooted in computerized client-server computing communication technology, and overcome

problems specifically arising in the realm of computerized client-server computing architecture

technologies.

       60.      As set forth above, the claims of the ’811 patent recite an invention that is not

merely the routine or conventional use of computers. Instead, the invention makes use of

specific client-server computer architecture functionalities. The ’811 patent claims thus specify

how computing devices and remote servers are manipulated to yield a desired result.

       61.      The technology claimed in the ’811 patent does not preempt all ways of using

client-server computing architectures or the use of all communication session technologies, or

any other well-known or prior art technology.

       62.      Each claim of the ’811 patent recites a combination of elements sufficient to

ensure that the claim in practice amounts to significantly more than a patent on an ineligible

concept.

       63.      Upon information and belief, IHG directly infringed one or more claims of the

’811 patent by selling, offering to sell, making, using, and/or providing and causing to be used

products, specifically one or more mobile device applications, which by way of example include

the IHG Mobile App. See https://www.ihg.com/content/us/en/support/mobile (the “Accused

Instrumentalities”). Upon information and belief, the exemplary versions herein and previous



                                                                                       Page 16 of 21
 Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 17 of 21 PageID #: 17




versions of the Accused Instrumentalities distributed prior to expiration of the patents-in-suit

operated materially in the same manner.

       64.     Upon information and belief, at relevant times the Accused Instrumentalities

performed a method in which a remote server receives a first request from a handheld or mobile

device, the remote server responds that there is content available related to the request, the

remote server receives a second request from the handheld device, which is automatically

generated by the handheld device, and, lastly, the server then couples the available content

related to the first request to the handheld or mobile device. Upon information and belief this

method is performed in an environment in which there at least two wireless packet network

access stations, such as, for a non-limiting example, a cellular and WiFi network.

       65.     Exemplary infringement analysis showing infringement of at least claims 1, 25,

32, 37 and 46 of the ’811 patent is set forth in Exhibit G. This infringement analysis is

necessarily preliminary, as it is provided in advance of any discovery provided by IHG with

respect to the ’811 patent. Push Data reserves all rights to amend, supplement and modify this

preliminary infringement analysis. Nothing in the attached chart should be construed as any

express or implied contention or admission regarding the construction of any term or phrase of

the claims of the ’811 patent.

       66.     The Accused Instrumentality infringed claims 1 and 5 of the ’811 patent during

the pendency of the ’811 patent.

       67.     On information and belief, since IHG had knowledge of the ’811 patent, IHG’s

infringement has been willful.

       68.     Push Data has been harmed by the IHG’s infringing activities.




                                                                                       Page 17 of 21
 Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 18 of 21 PageID #: 18




                COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 6,983,139

       69.       The allegations set forth in the foregoing paragraphs 1 through 68 are

incorporated into this First Claim for Relief.

       70.       On January 3, 2006, the ’139 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “GEOGRAPHICAL WEB BROWSER,

METHODS, APPARATUS AND SYSTEMS.”

       71.       Push Data is the assignee and owner of the right, title and interest in and to the

’139 patent, including the right to assert all causes of action arising under said patent and the

right to any remedies for infringement of it.

       72.       As set forth above, the inventions of the ’139 patent resolve technical problems

related to client-server computing architecture.

       73.       The claims of the ’139 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ’139 patent recite one or more inventive concepts that are

rooted in computerized client-server computing communication technology, and overcome

problems specifically arising in the realm of computerized client-server computing architecture

technologies.

       74.       As set forth above, the claims of the ’139 patent recite an invention that is not

merely the routine or conventional use of computers. Instead, the invention makes use of

specific client-server computer architecture functionalities. The ’139 patent claims thus specify

how computing devices and remote servers are manipulated to yield a desired result.

       75.       The technology claimed in the ’139 patent does not preempt all ways of using

client-server computing architectures or the use of all communication session technologies, or

any other well-known or prior art technology.
                                                                                        Page 18 of 21
 Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 19 of 21 PageID #: 19




       76.     Each claim of the ’139 patent recites a combination of elements sufficient to

ensure that the claim in practice amounts to significantly more than a patent on an ineligible

concept.

       77.     Upon information and belief, IHG directly infringed one or more claims of the

’139 patent by selling, offering to sell, making, using, and/or providing and causing to be used

products, specifically one or more mobile device applications, which by way of example

includes the IHG Mobile App. See https://www.ihg.com/content/us/en/support/mobile (the

“Accused Instrumentalities”). Upon information and belief, the exemplary versions herein and

previous versions of the Accused Instrumentalities distributed prior to expiration of the patents-

in-suit operated materially in the same manner.

       78.     Upon information and belief, the Accused Instrumentalities at relevant times

performed a method in which a remote server receives a first request from a handheld or mobile

device, the remote server responds that there is content available related to the request, the

remote server receives a second request from the handheld device, which is automatically

generated by the handheld device, and, lastly, the server then couples the available content

related to the first request to the handheld or mobile device. Upon information and belief this

method is performed in an environment in which there at least two wireless packet network

access stations, such as, for a non-limiting example, a cellular and WiFi network.

       79.     Exemplary infringement analysis showing infringement of at least claims 22, 43,

and 90 of the ’139 patent is set forth in Exhibit H. This infringement analysis is necessarily

preliminary, as it is provided in advance of any discovery provided by IHG with respect to the

’139 patent. Push Data reserves all rights to amend, supplement and modify this preliminary

infringement analysis. Nothing in the attached chart should be construed as any express or



                                                                                       Page 19 of 21
 Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 20 of 21 PageID #: 20




implied contention or admission regarding the construction of any term or phrase of the claims of

the ’139 patent.

        80.     The Accused Instrumentality infringed claims 22, 43, and 90 of the ’139 patent

during the pendency of the ’139 patent.

        81.     On information and belief, since IHG had knowledge of the ’139 patent, IHG’s

infringement has been willful.

        82.     Push Data has been harmed by the IHG’s infringing activities.

                                           JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Push Data demands a trial

by jury on all issues triable as such.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Push Data demands judgment for itself and against IHG as

follows:

        A.      An adjudication that the IHG infringed the ’395 patent, the ’844 patent, the ’811

patent, and the ’139 patent;

        B.      An award of damages to be paid by IHG adequate to compensate Push Data for

IHG’s past infringement of the ’395 patent, the ’844 patent, the ’811 patent, and the ’139 patent,

including interest, costs, expenses and an accounting of all infringing acts including, but not

limited to, those acts not presented at trial;

        C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

Push Data’s reasonable attorneys’ fees; and

        D.      An award to Push Data of such further relief at law or in equity as the Court

deems just and proper.



                                                                                      Page 20 of 21
Case 4:20-cv-00785-ALM Document 1 Filed 10/09/20 Page 21 of 21 PageID #: 21




Dated: October 9, 2020            DEVLIN LAW FIRM LLC


                                  /s/ Timothy Devlin
                                  Timothy Devlin
                                  tdevlin@devlinlawfirm.com
                                  1526 Gilpin Avenue
                                  Wilmington, Delaware 19806
                                  Telephone: (302) 449-9010
                                  Facsimile: (302) 353-4251

                                  Attorneys for Plaintiff Push Data, LLC




                                                                           Page 21 of 21
